TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00035-CV


Christopher Jay King, Appellant


v.


Nicole Carter King, Appellee




FROM THE COUNTY COURT AT LAW OF BURNET COUNTY,

NO. 23017, HONORABLE W. R. SAVAGE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Christopher Jay King filed his notice of appeal on January 23, 2007, and
the appellate record was filed the same day.  On July 31, 2007, the clerk of this Court sent
appellant notice that his brief was overdue and that his appeal would be dismissed for want of
prosecution if he did not respond to this Court by August 10, 2007.  To date, appellant has not
responded to this Court's notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b), (c).
					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   September 11, 2007